Exhibit 10.1

 

EXECUTION VERSION

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of July
6, 2016, by and among (i) DT Asia Investments Limited, a British Virgin Islands
company which will be known after the consummation of the transactions
contemplated by the Share Exchange Agreement (as defined below) as “China
Lending Corporation” (the “Company”), (ii) DeTiger Holdings Limited, a British
Virgin Islands company, in its capacity under the Share Exchange Agreement as
the DT Representative (including any successor DT Representative in accordance
with the Share Exchange Agreement, the “DT Representative”), and (iii) the
undersigned parties listed under Investor on the signature page hereto (each, an
“Investor” and collectively, the “Investors”).

 

WHEREAS, on January 11, 2016, the Company, the DT Representative and the
Investors entered into that certain Share Exchange Agreement (as amended from
time to time in accordance with the terms thereof, the “Share Exchange
Agreement”), by and among the Company, the DT Representative, Adrie Global
Holdings Limited, a business company incorporated in the British Virgin Islands
with limited liability (the “Target”), the Investors and Li Jingping, in the
capacity as the Seller Representative thereunder (the “Seller Representative”),
pursuant to which, subject to the terms and conditions thereof, the Company will
acquire from the Investors all of the issued and outstanding equity interests of
the Target in exchange for 20,000,000 ordinary shares of the Company (including
any equity securities paid as dividends or distribution with respect to such
shares or into which such shares are exchanged or converted, including any
equity securities of a successor entity, the “Exchange Shares”), with 8,000,000
of such Exchange Shares (including any equity securities paid as dividends or
distribution with respect to such shares or into which such shares are exchanged
or converted, the “Escrow Shares”) being deposited in escrow and held in an
escrow account in accordance with the terms and conditions of the Share Exchange
Agreement and the Escrow Agreement (as defined below);

 

WHEREAS, in connection with the consummation of the transactions contemplated by
the Share Exchange Agreement, the parties are also entering into that certain
Lock-Up Agreement (as amended from time to time in accordance with the terms
thereof, the “Lock-Up Agreement”), by and among the Company, the DT
Representative and the Investors, pursuant to which the Investors have agreed
not to transfer their Exchange Shares for a lock-up period of one (1) year after
the Closing Date (as defined below) (subject to earlier release upon certain
events) or to transfer their Escrow Shares while such shares are held in escrow
under the Escrow Agreement; and

 

WHEREAS, the parties desire to enter into this Agreement to provide the
Investors with certain rights relating to the registration of the Exchange
Shares;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.       DEFINITIONS. Any capitalized term used but not defined in this
Agreement will have the meaning ascribed to such term in the Share Exchange
Agreement. The following capitalized terms used herein have the following
meanings:

 

“AAA” is defined in Section 6.10.

 

“Agreement” means this Agreement, as amended, restated, supplemented, or
otherwise modified from time to time.

 



 

 

 

“Business Day” means any day other than a Saturday, Sunday or a legal holiday on
which commercial banking institutions in New York, New York are authorized to
close for business.

 

“Closing” means the consummation of the transactions contemplated by the Share
Exchange Agreement.

 

“Closing Date” means the date of the Closing.

 

“Commission” means the Securities and Exchange Commission, or any other U.S.
Federal agency then administering the Securities Act or the Exchange Act.

 

“Company” is defined in the preamble to this Agreement, and shall include the
Company’s successors by merger, acquisition, reorganization or otherwise.

 

“Demand Registration” is defined in Section 2.1.1.

 

“Demanding Holder” is defined in Section 2.1.1.

 

“Dispute” is defined in Section 6.10.

 

“DT Representative” is defined in the preamble to this Agreement.

 

“Escrow Agreement” means that certain Escrow Agreement by and among the Company,
the Seller Representative and Continental Stock Transfer & Trust Company, as
escrow agent, to be entered into on or prior to the Closing Date in accordance
with the Share Exchange Agreement, as it may be amended in accordance with the
terms thereof.

 

“Escrow Shares” is defined in the recitals to this Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect at the time.

 

“Exchange Shares” is defined in the recitals to this Agreement.

 

“Form S-3” is defined in Section 2.3.

 

“Founder Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of September 30, 2014, between the Company and the investors
named therein, as it may be amended in accordance with the terms thereof.

 

“Founder Securities” means those securities included in the definition of
“Registrable Securities” specified in the Founder Registration Rights Agreement,
including securities transferred on the Closing Date from DeTiger Holdings
Limited to Mr. Miao Yang.

 

“Indemnified Party” is defined in Section 4.3.

 

“Indemnifying Party” is defined in Section 4.3.

 

“Investor(s)” is defined in the preamble to this Agreement, and include any
transferee of the Registrable Securities (so long as they remain Registrable
Securities) of an Investor permitted under this Agreement and/or the Lock-Up
Agreement.

 



 2 

 

 

“Investor Indemnified Party” is defined in Section 4.1.

 

“Lock-Up Agreement” is defined in the recitals to this Agreement.

 

“Maximum Number of Shares” is defined in Section 2.1.4.

 

“Option Securities” means the Ordinary Shares or other securities registrable
pursuant to the terms of the Unit Purchase Option.

 

“Ordinary Shares” means the Ordinary Shares of the Company, no par value.

 

“Piggy-Back Registration” is defined in Section 2.2.1.

 

“Pro Rata” is defined in Section 2.1.4.

 

“Proceeding” is defined in Section 6.11.

 

“Register,” “Registered” and “Registration” mean a registration effected by
preparing and filing a registration statement or similar document in compliance
with the requirements of the Securities Act, and the applicable rules and
regulations promulgated thereunder, and such registration statement becoming
effective.

 

“Registrable Securities” means all of the Exchange Shares. Registrable
Securities include any warrants, share capital or other securities of the
Company issued as a dividend or other distribution with respect to or in
exchange for or in replacement of such Exchange Shares. As to any particular
Registrable Securities, such securities shall cease to be Registrable Securities
when: (a) a Registration Statement with respect to the sale of such securities
shall have become effective under the Securities Act and such securities shall
have been sold, transferred, disposed of or exchanged in accordance with such
Registration Statement; (b) such securities shall have been otherwise
transferred, new certificates for them not bearing a legend restricting further
transfer shall have been delivered by the Company and subsequent public
distribution of them shall not require registration under the Securities Act;
(c) such securities shall have ceased to be outstanding or (d) the Registrable
Securities are freely saleable under Rule 144 without volume limitations.

 

“Registration Statement” means a registration statement filed by the Company
with the Commission in compliance with the Securities Act and the rules and
regulations promulgated thereunder for a public offering and sale of equity
securities, or securities or other obligations exercisable or exchangeable for,
or convertible into, equity securities (other than a registration statement on
Form S-4 or Form S-8, or their successors, or any registration statement
covering only securities proposed to be issued in exchange for securities or
assets of another entity).

 

“Resolution Period” is defined in Section 6.10.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect at the time.

 

“Seller Representative” is defined in the recitals to this Agreement.

 

“Share Exchange Agreement” is defined in the recitals to this Agreement.

 

“Specified Courts” is defined in Section 6.11.

 



 3 

 

 

“Target” is defined in the recitals to this Agreement.

 

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal in an underwritten offering and not as part of such dealer’s
market-making activities.

 

“Unit Purchase Option” means the Unit Purchase Option that was issued to
EarlyBirdCapital, Inc. or its designees in connection with the Company’s initial
public offering.

 

2.       REGISTRATION RIGHTS.

 

2.1     Demand Registration.

 

2.1.1        Request for Registration. Subject to Section 2.4, at any time and
from time to time after the Closing Date, Investors holding a
majority-in-interest of Registrable Securities then issued and outstanding may
make a written demand for registration under the Securities Act of all or part
of their Registrable Securities (a “Demand Registration”). Any demand for a
Demand Registration shall specify the number of Registrable Securities proposed
to be sold and the intended method(s) of distribution thereof. Within thirty
(30) days following receipt of any request for a Demand Registration, the
Company will notify all other Investors holding Registrable Securities of the
demand, and each Investor holding Registrable Securities who wishes to include
all or a portion of such Investor’s Registrable Securities in the Demand
Registration (each such Investor including shares of Registrable Securities in
such registration, a “Demanding Holder”) shall so notify the Company within
fifteen (15) days after the receipt by the Investor of the notice from the
Company. Upon any such request, the Demanding Holders shall be entitled to have
their Registrable Securities included in the Demand Registration, subject to
Section 2.1.4 and the provisos set forth in Section 3.1.1. The Company shall not
be obligated to effect more than an aggregate of three (3) Demand Registrations
under this Section 2.1.1 in respect of all Registrable Securities.

 

2.1.2        Effective Registration. A registration will not count as a Demand
Registration until the Registration Statement filed with the Commission with
respect to such Demand Registration has been declared effective and the Company
has complied with all of its obligations under this Agreement with respect
thereto; provided, however, that if, after such Registration Statement has been
declared effective, the offering of Registrable Securities pursuant to a Demand
Registration is interfered with by any stop order or injunction of the
Commission or any other governmental agency or court, the Registration Statement
with respect to such Demand Registration will be deemed not to have been
declared effective, unless and until, (i) such stop order or injunction is
removed, rescinded or otherwise terminated, and (ii) a majority-in-interest of
the Demanding Holders thereafter elect to continue the offering; provided,
further, that the Company shall not be obligated to file a second Registration
Statement until a Registration Statement that has been filed is counted as a
Demand Registration or is terminated.

 

2.1.3        Underwritten Offering. If a majority-in-interest of the Demanding
Holders so elect and advise the Company as part of their written demand for a
Demand Registration, the offering of such Registrable Securities pursuant to
such Demand Registration shall be in the form of an underwritten offering. In
such event, the right of any Demanding Holder to include its Registrable
Securities in such registration shall be conditioned upon such Demanding
Holder’s participation in such underwriting and the inclusion of such Demanding
Holder’s Registrable Securities in the underwriting to the extent provided
herein. All Demanding Holders proposing to distribute their Registrable
Securities through such underwriting shall enter into an underwriting agreement
in customary form with the Underwriter or Underwriters selected for such
underwriting by a majority-in-interest of the Investors initiating the Demand
Registration.

 



 4 

 

 

2.1.4        Reduction of Offering. If the managing Underwriter or Underwriters
for a Demand Registration that is to be an underwritten offering advises the
Company and the Demanding Holders in writing that the dollar amount or number of
Registrable Securities which the Demanding Holders desire to sell, taken
together with all other Ordinary Shares or other securities which the Company
desires to sell and the Ordinary Shares or other securities, if any, as to which
registration by the Company has been requested pursuant to written contractual
piggy-back registration rights held by other security holders of the Company who
desire to sell, exceeds the maximum dollar amount or maximum number of shares
that can be sold in such offering without adversely affecting the proposed
offering price, the timing, the distribution method, or the probability of
success of such offering (such maximum dollar amount or maximum number of
shares, as applicable, the “Maximum Number of Shares”), then the Company shall
include in such registration: (i) first, the Registrable Securities as to which
Demand Registration has been requested by the Demanding Holders (pro rata in
accordance with the number of securities that each applicable Person has
requested be included in such registration, regardless of the number of
securities held by each such Person (such proportion is referred to herein as
“Pro Rata”)) that can be sold without exceeding the Maximum Number of Shares;
(ii) second, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clause (i), the Ordinary Shares or other securities
that the Company desires to sell that can be sold without exceeding the Maximum
Number of Shares; and (iii) third, to the extent that the Maximum Number of
Shares has not been reached under the foregoing clauses (i) and (ii), the
Ordinary Shares or other securities for the account of other Persons that the
Company is obligated to register pursuant to written contractual arrangements
with such Persons and that can be sold without exceeding the Maximum Number of
Shares. In the event that Company securities that are convertible into Ordinary
Shares are included in the offering, the calculations under this Section 2.1.4
shall include such Company securities on an as-converted to Ordinary Share
basis.

 

2.1.5       Withdrawal. If a majority-in-interest of the Demanding Holders
disapprove of the terms of any underwriting or are not entitled to include all
of their Registrable Securities in any offering, such majority-in-interest of
the Demanding Holders may elect to withdraw from such offering by giving written
notice to the Company and the Underwriter or Underwriters of their request to
withdraw prior to the effectiveness of the Registration Statement filed with the
Commission with respect to such Demand Registration. If the majority-in-interest
of the Demanding Holders withdraws from a proposed offering relating to a Demand
Registration in such event, then such registration shall not count as a Demand
Registration provided for in Section 2.1.

 

2.2     Piggy-Back Registration.

 

2.2.1        Piggy-Back Rights. Subject to Section 2.4, if at any time after the
Closing Date the Company proposes to file a Registration Statement under the
Securities Act with respect to an offering of equity securities, or securities
or other obligations exercisable or exchangeable for, or convertible into,
equity securities, by the Company for its own account or for security holders of
the Company for their account (or by the Company and by security holders of the
Company including, without limitation, pursuant to Section 2.1), other than a
Registration Statement (i) filed in connection with any employee share option or
other benefit plan, (ii) for an exchange offer or offering of securities solely
to the Company’s existing shareholders, (iii) for an offering of debt that is
convertible into equity securities of the Company or (iv) for a dividend
reinvestment plan, then the Company shall (x) give written notice of such
proposed filing to Investors holding Registrable Securities as soon as
practicable but in no event less than ten (10) days before the anticipated
filing date, which notice shall describe the amount and type of securities to be
included in such offering, the intended method(s) of distribution, and the name
of the proposed managing Underwriter or Underwriters, if any, of the offering,
and (y) offer to Investors holding Registrable Securities in such notice the
opportunity to register the sale of such number of Registrable Securities as
such Investors may request in writing within five (5) days following receipt of
such notice (a “Piggy-Back Registration”). The Company shall cause such
Registrable Securities to be included in such registration and shall use its
best efforts to cause the managing Underwriter or Underwriters of a proposed
underwritten offering to permit the Registrable Securities requested to be
included in a Piggy-Back Registration on the same terms and conditions as any
similar securities of the Company and to permit the sale or other disposition of
such Registrable Securities in accordance with the intended method(s) of
distribution thereof. All Investors holding Registrable Securities proposing to
distribute their securities through a Piggy-Back Registration that involves an
Underwriter or Underwriters shall enter into an underwriting agreement in
customary form with the Underwriter or Underwriters selected for such Piggy-Back
Registration.

 



 5 

 

 

2.2.2        Reduction of Offering. If the managing Underwriter or Underwriters
for a Piggy-Back Registration that is to be an underwritten offering advises the
Company and Investors holding Registrable Securities proposing to distribute
their Registrable Securities through such Piggy-Back Registration in writing
that the dollar amount or number of Ordinary Shares or other Company securities
which the Company desires to sell, taken together with the Ordinary Shares or
other Company securities, if any, as to which registration has been demanded
pursuant to written contractual arrangements with Persons other than the
Investors hereunder, the Registrable Securities as to which registration has
been requested under this Section 2.2, and the Ordinary Shares or other Company
securities, if any, as to which registration has been requested pursuant to the
written contractual piggy-back registration rights of other security holders of
the Company, exceeds the Maximum Number of Shares, then the Company shall
include in any such registration:

 

(a)        If the registration is undertaken for the Company’s account: (i)
first, the Ordinary Shares or other securities that the Company desires to sell
that can be sold without exceeding the Maximum Number of Shares; (ii) second, to
the extent that the Maximum Number of Shares has not been reached under the
foregoing clause (i), the Ordinary Shares or other securities, if any, comprised
of Founder Securities or Option Securities, as to which registration has been
requested pursuant to the applicable written contractual piggy-back registration
rights of such security holders, Pro Rata among such security holders based on
the number of securities requested by such security holders to be included in
such registration, that can be sold without exceeding the Maximum Number of
Shares; (iii) third, to the extent that the Maximum Number of shares has not
been reached under the foregoing clauses (i) and (ii), the Registrable
Securities of Investors as to which registration has been requested pursuant to
this Section 2.2, Pro Rata among such Investors based on the number of
Registrable Securities requested by such Investors to be included in such
registration, that can be sold without exceeding the Maximum Number of Shares;
and (iv) fourth, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clauses (i), (ii) and (iii), the Ordinary Shares or
other securities for the account of other Persons that the Company is obligated
to register pursuant to written contractual arrangements with such Persons and
that can be sold without exceeding the Maximum Number of Shares;

           

(b)        If the registration is a “demand” registration undertaken at the
demand of holders of Option Securities, (i) first, the Option Securities for the
account of the demanding holders, Pro Rata among such holders based on the
number of Option Securities requested by such holders to be included in such
registration, that can be sold without exceeding the Maximum Number of Shares;
(ii) second, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clause (i), the Ordinary Shares or other securities
that the Company desires to sell that can be sold without exceeding the Maximum
Number of Shares; (iii) third, to the extent that the Maximum Number of Shares
has not been reached under the foregoing clauses (i) and (ii), the Founder
Securities, Pro Rata among the holders of Founder Securities based on the number
of Founder Securities requested by such holders to be included in such
registration, as to which registration has been requested pursuant to the terms
of the Founder Registration Rights Agreement, that can be sold without exceeding
the Maximum Number of Shares; (iv) fourth, to the extent that the Maximum Number
of Shares has not been reached under the foregoing clauses (i), (ii) and (iii),
the Registrable Securities of Investors as to which registration has been
requested pursuant to this Section 2.2, Pro Rata among such Investors based on
the number of Registrable Securities requested by such Investors to be included
in such registration, that can be sold without exceeding the Maximum Number of
Shares; and (v) fifth, to the extent that the Maximum Number of Shares has not
been reached under the foregoing clauses (i), (ii), (iii) and (iv), the Ordinary
Shares or other securities for the account of other Persons that the Company is
obligated to register pursuant to written contractual arrangements with such
Persons and that can be sold without exceeding the Maximum Number of Shares;

 



 6 

 

 

(c)        If the registration is a “demand” registration undertaken at the
demand of holders of Founder Securities, (i) first, the Founder Securities for
the account of the demanding holders, Pro Rata among such holders based on the
number of Founder Securities requested by such holders to be included in such
registration, that can be sold without exceeding the Maximum Number of Shares;
(ii) second, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clause (i), the Ordinary Shares or other securities
that the Company desires to sell that can be sold without exceeding the Maximum
Number of Shares; (iii) third, to the extent that the Maximum Number of Shares
has not been reached under the foregoing clauses (i) and (ii), the Option
Securities, Pro Rata among the holders of Option Securities based on the number
of Option Securities requested by such holders to be included in such
registration, as to which registration has been requested pursuant to the terms
of the Unit Purchase Option, that can be sold without exceeding the Maximum
Number of Shares; (iv) fourth, to the extent that the Maximum Number of Shares
has not been reached under the foregoing clauses (i), (ii) and (iii), the
Registrable Securities of Investors as to which registration has been requested
pursuant to this Section 2.2, Pro Rata among such Investors based on the number
of Registrable Securities requested by such Investors to be included in such
registration, that can be sold without exceeding the Maximum Number of Shares;
and (v) fifth, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clauses (i), (ii), (iii) and (iv), the Ordinary
Shares or other securities for the account of other Persons that the Company is
obligated to register pursuant to written contractual arrangements with such
Persons and that can be sold without exceeding the Maximum Number of Shares; and

     

(d)        If the registration is a “demand” registration undertaken at the
demand of Persons other than Investors holding Registrable Securities or the
holders of Founder Securities or Option Securities, (i) first, the Ordinary
Shares or other securities for the account of such demanding Persons that can be
sold without exceeding the Maximum Number of Shares; (ii) second, to the extent
that the Maximum Number of Shares has not been reached under the foregoing
clause (i), the Ordinary Shares or other securities that the Company desires to
sell that can be sold without exceeding the Maximum Number of Shares; (iii)
third, to the extent that the Maximum Number of Shares has not been reached
under the foregoing clauses (i) and (ii), collectively the Founder Securities
and Option Securities, Pro Rata among the holders of Founder Securities and
Option Securities based on the number of Founder Securities and Option
Securities requested by such holders to be included in such registration, as to
which registration has been requested pursuant to the terms of the Founder
Registration Rights Agreement and the Unit Purchase Option, as applicable, that
can be sold without exceeding the Maximum Number of Shares; (iv) fourth, to the
extent that the Maximum Number of Shares has not been reached under the
foregoing clauses (i), (ii) and (iii), the Registrable Securities of Investors
as to which registration has been requested pursuant to this Section 2.2, Pro
Rata among such Investors based on the number of Registrable Securities
requested by such Investors to be included in such registration, that can be
sold without exceeding the Maximum Number of Shares; and (v) fifth, to the
extent that the Maximum Number of Shares has not been reached under the
foregoing clauses (i), (ii), (iii) and (iv), the Ordinary Shares or other
securities for the account of other Persons that the Company is obligated to
register pursuant to written contractual arrangements with such Persons and that
can be sold without exceeding the Maximum Number of Shares.

 



 7 

 

 

In the event that Company securities that are convertible into Ordinary Shares
are included in the offering, the calculations under this Section 2.2.2 shall
include such Company securities on an as-converted to Ordinary Share basis.

 

2.2.3        Withdrawal. Any Investor holding Registrable Securities may elect
to withdraw such Investor’s request for inclusion of Registrable Securities in
any Piggy-Back Registration by giving written notice to the Company of such
request to withdraw prior to the effectiveness of the Registration Statement.
The Company (whether on its own determination or as the result of a withdrawal
by Persons making a demand pursuant to written contractual obligations) may
withdraw a Registration Statement at any time prior to the effectiveness of such
Registration Statement without any liability to the applicable Investor, subject
to the next sentence and the provisions of Section 4. Notwithstanding any such
withdrawal, the Company shall pay all expenses incurred in connection with such
Piggy-Back Registration as provided in Section 3.3 by Investors holding
Registrable Securities that requested to have their Registrable Securities
included in such Piggy-Back Registration.

 

2.3     Registrations on Form S-3. After the Closing Date, subject to Section
2.4, Investors holding Registrable Securities may at any time and from time to
time, request in writing that the Company register the resale of any or all of
such Registrable Securities on Form S-3 or any similar short-form registration
which may be available at such time (“Form S-3”); provided, however, that the
Company shall not be obligated to effect such request through an underwritten
offering. Upon receipt of such written request, the Company will promptly give
written notice of the proposed registration to all other Investors holding
Registrable Securities, and, as soon as practicable thereafter, effect the
registration of all or such portion of such Investors’ Registrable Securities as
are specified in such request, together with all or such portion of the
Registrable Securities, if any, of any other Investors joining in such request
as are specified in a written request given within fifteen (15) days after
receipt of such written notice from the Company; provided, however, that the
Company shall not be obligated to effect any such registration pursuant to this
Section 2.3: (i) if Form S-3 is not available to the Company for such offering;
or (ii) if Investors holding Registrable Securities, together with the holders
of any other securities of the Company entitled to inclusion in such
registration, propose to sell Registrable Securities and such other securities
(if any) at any aggregate price to the public of less than $500,000.
Registrations effected pursuant to this Section 2.3 shall not be counted as
Demand Registrations effected pursuant to Section 2.1.

 

2.4    Restriction of Offerings. Notwithstanding anything to the contrary
contained in this Agreement, the Investors shall not be entitled to request, and
the Company shall not be obligated to effect, or to take any action to effect,
any registration (including any Demand Registration or Piggy-Back Registration)
pursuant to this Section 2 with respect to any Registrable Securities during the
Lock-Up Period (as such term is defined in the Lock-Up Agreement) or any Escrow
Shares while they are subject to restrictions on transfer under the Lock-Up
Agreement, including pursuant to Section 1(b) thereof.

 



 8 

 

 

3.       REGISTRATION PROCEDURES.

 

3.1     Filings; Information. Whenever the Company is required to effect the
registration of any Registrable Securities pursuant to Section 2, the Company
shall use its best efforts to effect the registration and sale of such
Registrable Securities in accordance with the intended method(s) of distribution
thereof as expeditiously as practicable, and in connection with any such
request:

 

3.1.1        Filing Registration Statement. The Company shall use its best
efforts to, as expeditiously as possible after receipt of a request for a Demand
Registration pursuant to Section 2.1, prepare and file with the Commission a
Registration Statement on any form for which the Company then qualifies or which
counsel for the Company shall deem appropriate and which form shall be available
for the sale of all Registrable Securities to be registered thereunder in
accordance with the intended method(s) of distribution thereof, and shall use
its best efforts to cause such Registration Statement to become effective and
use its best efforts to keep it effective for the period required by Section
3.1.3; provided, however, that the Company shall have the right to defer any
Demand Registration for up to thirty (30) days, and any Piggy-Back Registration
for such period as may be applicable to deferment of any demand registration to
which such Piggy-Back Registration relates, in each case if the Company shall
furnish to Investor requesting to include their Registrable Securities in such
registration a certificate signed by the President, Chief Executive Officer or
Chairman of the Company stating that, in the good faith judgment of the Board of
Directors of the Company, it would be materially detrimental to the Company and
its shareholders for such Registration Statement to be effected at such time;
provided further, however, that the Company shall not have the right to exercise
the right set forth in the immediately preceding proviso more than once in any
365-day period in respect of a Demand Registration hereunder.

 

3.1.2        Copies. The Company shall, prior to filing a Registration Statement
or prospectus, or any amendment or supplement thereto, furnish without charge to
Investors holding Registrable Securities included in such registration, and such
Investors’ legal counsel, copies of such Registration Statement as proposed to
be filed, each amendment and supplement to such Registration Statement (in each
case including all exhibits thereto and documents incorporated by reference
therein), the prospectus included in such Registration Statement (including each
preliminary prospectus), and such other documents as Investors holding
Registrable Securities included in such registration or legal counsel for any
such Investors may request in order to facilitate the disposition of the
Registrable Securities owned by such Investors.

 

3.1.3        Amendments and Supplements. The Company shall prepare and file with
the Commission such amendments, including post-effective amendments, and
supplements to such Registration Statement and the prospectus used in connection
therewith as may be necessary to keep such Registration Statement effective and
in compliance with the provisions of the Securities Act until all Registrable
Securities and other securities covered by such Registration Statement have been
disposed of in accordance with the intended method(s) of distribution set forth
in such Registration Statement or such securities have been withdrawn or until
such time as the Registrable Securities cease to be Registrable Securities as
defined by this Agreement.

 

3.1.4        Notification. After the filing of a Registration Statement, the
Company shall promptly, and in no event more than two (2) Business Days after
such filing, notify Investors holding Registrable Securities included in such
Registration Statement of such filing, and shall further notify such Investors
promptly and confirm such advice in writing in all events within two (2)
Business Days of the occurrence of any of the following: (i) when such
Registration Statement becomes effective; (ii) when any post-effective amendment
to such Registration Statement becomes effective; (iii) the issuance or
threatened issuance by the Commission of any stop order (and the Company shall
take all actions required to prevent the entry of such stop order or to remove
it if entered); and (iv) any request by the Commission for any amendment or
supplement to such Registration Statement or any prospectus relating thereto or
for additional information or of the occurrence of an event requiring the
preparation of a supplement or amendment to such prospectus so that, as
thereafter delivered to the purchasers of the securities covered by such
Registration Statement, such prospectus will not contain an untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and promptly make
available to Investors holding Registrable Securities included in such
Registration Statement any such supplement or amendment; except that before
filing with the Commission a Registration Statement or prospectus or any
amendment or supplement thereto, including documents incorporated by reference,
the Company shall furnish to Investors holding Registrable Securities included
in such Registration Statement and to the legal counsel for any such Investors,
copies of all such documents proposed to be filed sufficiently in advance of
filing to provide such Investors and legal counsel with a reasonable opportunity
to review such documents and comment thereon, and the Company shall not file any
Registration Statement or prospectus or amendment or supplement thereto,
including documents incorporated by reference, to which such Investors or their
legal counsel shall object.

 



 9 

 

 

3.1.5        State Securities Laws Compliance. The Company shall use its best
efforts to (i) register or qualify the Registrable Securities covered by the
Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as Investors holding Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may request and (ii) take such action necessary to cause such
Registrable Securities covered by the Registration Statement to be registered
with or approved by such other governmental authorities as may be necessary by
virtue of the business and operations of the Company and do any and all other
acts and things that may be necessary or advisable to enable Investors holding
Registrable Securities included in such Registration Statement to consummate the
disposition of such Registrable Securities in such jurisdictions; provided,
however, that the Company shall not be required to qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this paragraph or subject itself to taxation in any such jurisdiction.

 

3.1.6       Agreements for Disposition. The Company shall enter into customary
agreements (including, if applicable, an underwriting agreement in customary
form) and take such other actions as are reasonably required in order to
expedite or facilitate the disposition of such Registrable Securities. The
representations, warranties and covenants of the Company in any underwriting
agreement which are made to or for the benefit of any Underwriters, to the
extent applicable, shall also be made to and for the benefit of Investors
holding Registrable Securities included in such Registration Statement. No
Investor holding Registrable Securities included in such Registration Statement
shall be required to make any representations or warranties in the underwriting
agreement except, if applicable, with respect to such Investor’s organization,
good standing, authority, title to Registrable Securities, lack of conflict of
such sale with such Investor’s material agreements and organizational documents,
and with respect to written information relating to such Investor that such
Investor has furnished in writing expressly for inclusion in such Registration
Statement.

 

3.1.7       Cooperation. The principal executive officer of the Company, the
principal financial officer of the Company, the principal accounting officer of
the Company and all other officers and members of the management of the Company
shall cooperate fully in any offering of Registrable Securities hereunder, which
cooperation shall include, without limitation, the preparation of the
Registration Statement with respect to such offering and all other offering
materials and related documents, and participation in meetings with
Underwriters, attorneys, accountants and potential investors.

 

3.1.8        Records. The Company shall make available for inspection by
Investors holding Registrable Securities included in such Registration
Statement, any Underwriter participating in any disposition pursuant to such
registration statement and any attorney, accountant or other professional
retained by any Investor holding Registrable Securities included in such
Registration Statement or any Underwriter, all financial and other records,
pertinent corporate documents and properties of the Company, as shall be
necessary to enable them to exercise their due diligence responsibility, and
cause the Company’s officers, directors and employees to supply all information
requested by any of them in connection with such Registration Statement.

 



 10 

 

 

3.1.9        Opinions and Comfort Letters. The Company shall furnish to each
Investor holding Registrable Securities included in such Registration Statement
a signed counterpart, addressed to such Investor, of (i) any opinion of counsel
to the Company delivered to any Underwriter and (ii) any comfort letter from the
Company’s independent public accountants delivered to any Underwriter. In the
event no legal opinion is delivered to any Underwriter, the Company shall
furnish to each Investor holding Registrable Securities included in such
Registration Statement, at any time that such Investor elects to use a
prospectus, an opinion of counsel to the Company to the effect that the
Registration Statement containing such prospectus has been declared effective
and that no stop order is in effect.

 

3.1.10     Earnings Statement. The Company shall comply with all applicable
rules and regulations of the Commission and the Securities Act, and make
available to its shareholders, as soon as practicable, an earnings statement
covering a period of twelve (12) months, which earnings statement shall satisfy
the provisions of Section 11(a) of the Securities Act and Rule 158 thereunder.

 

3.1.11      Listing. The Company shall use its best efforts to cause all
Registrable Securities that are Ordinary Shares included in any registration to
be listed on such exchanges or otherwise designated for trading in the same
manner as similar securities issued by the Company are then listed or designated
or, if no such similar securities are then listed or designated, in a manner
satisfactory to Investors holding a majority-in-interest of the Registrable
Securities included in such registration.

 

3.1.12      Road Show. If the registration involves the registration of
Registrable Securities involving gross proceeds in excess of $25,000,000, the
Company shall use its reasonable efforts to make available senior executives of
the Company to participate in customary “road show” presentations that may be
reasonably requested by the Underwriter in any underwritten offering.

 

3.2     Obligation to Suspend Distribution. Upon receipt of any notice from the
Company of the happening of any event of the kind described in Section
3.1.4(iv), or, in the case of a resale registration on Form S-3 pursuant to
Section 2.3 hereof, upon any suspension by the Company, pursuant to a written
insider trading compliance program adopted by the Company’s Board of Directors,
of the ability of all “insiders” covered by such program to transact in the
Company’s securities because of the existence of material non-public
information, each Investor holding Registrable Securities included in any
registration shall immediately discontinue disposition of such Registrable
Securities pursuant to the Registration Statement covering such Registrable
Securities until such Investor receives the supplemented or amended prospectus
contemplated by Section 3.1.4(iv) or the restriction on the ability of
“insiders” to transact in the Company’s securities is removed, as applicable,
and, if so directed by the Company, each such Investor will deliver to the
Company all copies, other than permanent file copies then in such Investor’s
possession, of the most recent prospectus covering such Registrable Securities
at the time of receipt of such notice.

 

3.3     Registration Expenses. Subject to Section 4, the Company shall bear all
costs and expenses incurred in connection with any Demand Registration pursuant
to Section 2.1, any Piggy-Back Registration pursuant to Section 2.2, and any
registration on Form S-3 effected pursuant to Section 2.3, and all expenses
incurred in performing or complying with its other obligations under this
Agreement, whether or not the Registration Statement becomes effective,
including, without limitation: (i) all registration and filing fees; (ii) fees
and expenses of compliance with securities or “blue sky” laws (including fees
and disbursements of counsel in connection with blue sky qualifications of the
Registrable Securities); (iii) printing expenses; (iv) the Company’s internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees); (v) the fees and expenses incurred in connection with
the listing of the Registrable Securities as required by Section 3.1.11; (vi)
Financial Industry Regulatory Authority fees; (vii) fees and disbursements of
counsel for the Company and fees and expenses for independent certified public
accountants retained by the Company (including the expenses or costs associated
with the delivery of any opinions or comfort letters requested pursuant to
Section 3.1.9); (viii) the fees and expenses of any special experts retained by
the Company in connection with such registration and (ix) the fees and expenses
of one legal counsel selected by Investors holding a majority-in-interest of the
Registrable Securities included in such registration. The Company shall have no
obligation to pay any underwriting discounts or selling commissions attributable
to the Registrable Securities being sold by the holders thereof, which
underwriting discounts or selling commissions shall be borne by such holders.
Additionally, in an underwritten offering, all selling security holders and the
Company shall bear the expenses of the Underwriter pro rata in proportion to the
respective amount of securities each is selling in such offering.

 



 11 

 

 

3.4     Information. Investors holding Registrable Securities included in any
Registration Statement shall provide such information as may reasonably be
requested by the Company, or the managing Underwriter, if any, in connection
with the preparation of such Registration Statement, including amendments and
supplements thereto, in order to effect the registration of any Registrable
Securities under the Securities Act pursuant to Section 2 and in connection with
the Company’s obligation to comply with Federal and applicable state securities
laws.

 

4.       INDEMNIFICATION AND CONTRIBUTION.

 

4.1     Indemnification by the Company. The Company agrees to indemnify and hold
harmless each Investor, and each Investor’s officers, employees, affiliates,
directors, partners, members, attorneys and agents, and each Person, if any, who
controls an Investor (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) (each, an “Investor Indemnified Party”), from
and against any expenses, losses, judgments, claims, damages or liabilities,
whether joint or several, arising out of or based upon any untrue statement (or
allegedly untrue statement) of a material fact contained in any Registration
Statement under which the sale of such Registrable Securities was registered
under the Securities Act, any preliminary prospectus, final prospectus or
summary prospectus contained in the Registration Statement, or any amendment or
supplement to such Registration Statement, or arising out of or based upon any
omission (or alleged omission) to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, or any
violation by the Company of the Securities Act or any rule or regulation
promulgated thereunder applicable to the Company and relating to action or
inaction required of the Company in connection with any such registration; and
the Company shall promptly reimburse the Investor Indemnified Party for any
legal and any other expenses reasonably incurred by such Investor Indemnified
Party in connection with investigating and defending any such expense, loss,
judgment, claim, damage, liability or action; provided, however, that the
Company will not be liable in any such case to the extent that any such expense,
loss, claim, damage or liability arises out of or is based upon any untrue
statement or allegedly untrue statement or omission or alleged omission made in
such Registration Statement, preliminary prospectus, final prospectus, or
summary prospectus, or any such amendment or supplement, in reliance upon and in
conformity with information furnished to the Company, in writing, by such
selling holder expressly for use therein. The Company also shall indemnify any
Underwriter of the Registrable Securities, their officers, affiliates,
directors, partners, members and agents and each Person who controls such
Underwriter on substantially the same basis as that of the indemnification
provided above in this Section 4.1.

 

4.2    Indemnification by Holders of Registrable Securities. Each Investor
selling Registrable Securities will, in the event that any registration is being
effected under the Securities Act pursuant to this Agreement of any Registrable
Securities held by such selling Investor, indemnify and hold harmless the
Company, each of its directors and officers and each Underwriter (if any), and
each other selling holder and each other Person, if any, who controls another
selling holder or such Underwriter within the meaning of the Securities Act,
against any losses, claims, judgments, damages or liabilities, whether joint or
several, insofar as such losses, claims, judgments, damages or liabilities (or
actions in respect thereof) arise out of or are based upon any untrue statement
or allegedly untrue statement of a material fact contained in any Registration
Statement under which the sale of such Registrable Securities was registered
under the Securities Act, any preliminary prospectus, final prospectus or
summary prospectus contained in the Registration Statement, or any amendment or
supplement to the Registration Statement, or arise out of or are based upon any
omission or the alleged omission to state a material fact required to be stated
therein or necessary to make the statement therein not misleading, if the
statement or omission was made in reliance upon and in conformity with
information furnished in writing to the Company by such selling Investor
expressly for use therein, and shall reimburse the Company, its directors and
officers, each Underwriter and each other selling holder or controlling Person
for any legal or other expenses reasonably incurred by any of them in connection
with investigation or defending any such loss, claim, damage, liability or
action. Each selling Investor’s indemnification obligations hereunder shall be
several and not joint and shall be limited to the amount of any net proceeds
actually received by such selling Investor.

 



 12 

 

 

4.3     Conduct of Indemnification Proceedings. Promptly after receipt by any
Person of any notice of any loss, claim, damage or liability or any action in
respect of which indemnity may be sought pursuant to Section 4.1 or 4.2, such
Person (the “Indemnified Party”) shall, if a claim in respect thereof is to be
made against any other Person for indemnification hereunder, notify such other
Person (the “Indemnifying Party”) in writing of the loss, claim, judgment,
damage, liability or action; provided, however, that the failure by the
Indemnified Party to notify the Indemnifying Party shall not relieve the
Indemnifying Party from any liability which the Indemnifying Party may have to
such Indemnified Party hereunder, except and solely to the extent the
Indemnifying Party is actually prejudiced by such failure. If the Indemnified
Party is seeking indemnification with respect to any claim or action brought
against the Indemnified Party, then the Indemnifying Party shall be entitled to
participate in such claim or action, and, to the extent that it wishes, jointly
with all other Indemnifying Parties, to assume control of the defense thereof
with counsel satisfactory to the Indemnified Party. After notice from the
Indemnifying Party to the Indemnified Party of its election to assume control of
the defense of such claim or action, the Indemnifying Party shall not be liable
to the Indemnified Party for any legal or other expenses subsequently incurred
by the Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that in any action in
which both the Indemnified Party and the Indemnifying Party are named as
defendants, the Indemnified Party shall have the right to employ separate
counsel (but no more than one such separate counsel) to represent the
Indemnified Party and its controlling Persons who may be subject to liability
arising out of any claim in respect of which indemnity may be sought by the
Indemnified Party against the Indemnifying Party, with the fees and expenses of
such counsel to be paid by such Indemnifying Party if, based upon the written
opinion of counsel of such Indemnified Party, representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, consent to entry of judgment or effect any
settlement of any claim or pending or threatened proceeding in respect of which
the Indemnified Party is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Party, unless such judgment or
settlement includes an unconditional release of such Indemnified Party from all
liability arising out of such claim or proceeding.

 

4.4     Contribution.

 

4.4.1        If the indemnification provided for in the foregoing Sections 4.1,
4.2 and 4.3 is unavailable to any Indemnified Party in respect of any loss,
claim, damage, liability or action referred to herein, then each such
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such loss, claim, damage, liability or action in such proportion as is
appropriate to reflect the relative fault of the Indemnified Parties and the
Indemnifying Parties in connection with the actions or omissions which resulted
in such loss, claim, damage, liability or action, as well as any other relevant
equitable considerations. The relative fault of any Indemnified Party and any
Indemnifying Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by such Indemnified Party or such Indemnifying Party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

 



 13 

 

 

4.4.2        The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 4.4 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding Section 4.4.1.

 

4.4.3         The amount paid or payable by an Indemnified Party as a result of
any loss, claim, damage, liability or action referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 4.4, no holder of Registrable
Securities shall be required to contribute any amount in excess of the dollar
amount of the net proceeds (after payment of any underwriting fees, discounts,
commissions or taxes) actually received by such holder from the sale of
Registrable Securities which gave rise to such contribution obligation. No
Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.

 

5.       UNDERWRITING AND DISTRIBUTION.

 

5.1     Rule 144. The Company covenants that it shall file any reports required
to be filed by it under the Securities Act and the Exchange Act and shall take
such further action as Investors holding Registrable Securities may reasonably
request, all to the extent required from time to time to enable such Investors
to sell Registrable Securities without registration under the Securities Act
within the limitation of the exemptions provided by Rule 144 under the
Securities Act, as such Rules may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission.

 

6.       MISCELLANEOUS.

 

6.1     Other Registration Rights. The Company represents and warrants that as
of the date of this Agreement, no Person, other than the holders of (i) the
Registrable Securities, (ii) the Option Securities and (iii) the Founder
Securities, has any right to require the Company to register any of the
Company’s share capital for sale or to include the Company’s share capital in
any registration filed by the Company for the sale of share capital for its own
account or for the account of any other person.

 

6.2     Assignment; No Third Party Beneficiaries. This Agreement and the rights,
duties and obligations of the Company hereunder may not be assigned or delegated
by the Company in whole or in part. This Agreement and the rights, duties and
obligations of Investors holding Registrable Securities hereunder may be freely
assigned or delegated by such Investor in conjunction with and to the extent of
any transfer of Registrable Securities by such Investor. This Agreement and the
provisions hereof shall be binding upon and shall inure to the benefit of each
of the parties, to the permitted assigns of the Investors or of any assignee of
the Investors. This Agreement is not intended to confer any rights or benefits
on any persons that are not party hereto other than as expressly set forth in
Article 4 and this Section 6.2. If the DT Representative is replaced in
accordance with the terms of the Share Exchange Agreement, the replacement DT
Representative shall automatically become a party to this Agreement as if it
were the original DT Representative hereunder.

 

 14 

 



 

6.3     Notices. All notices, consents, waivers and other communications
hereunder shall be in writing and shall be deemed to have been duly given when
delivered (i) in person, (ii) by facsimile or other electronic means, with
affirmative confirmation of receipt, (iii) one Business Day after being sent, if
sent by reputable, nationally recognized overnight courier service or (iv) three
(3) Business Days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable Party at
the following addresses (or at such other address for a Party as shall be
specified by like notice):

 





     

If to the Company, to:

 

China Lending Corporation

Suite 828, 8th Floor, Satellite Building

473 Satellite Road

Economic Technological Development Zone
Urumqi, Xinjiang, China 830000

Attention: Li Jingping and Stephen Chan

Facsimile No.: +86 991-2322126

Telephone No.: +86 991-3072247

Email: lijingping@fhxd.net and

           chan.stephen@fhxd.net

 

and

 

DeTiger Holdings Limited

Room 1102, 11/F

Beautiful Group Tower

77 Connaught Road

Central, Hong Kong

Attention: Winnie NG, Director

Facsimile No.: (852) 3753-3393

Telephone No.: (852) 2110-0081

Email: Office@DeTigerCapital.com

 

and

 

China Lending Corporation

c/o 100 Park Avenue, Suite 1600

New York, NY 10017, USA

Attention: Stephen N. Cannon

Telephone No.: (212) 880-2677

Email: steve@DTAsiaInvest.com

 

With copies to (which shall not constitute notice):

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas, 11th Floor  

New York, New York 10105

Attention: Stuart Neuhauser 

Facsimile No.: (212) 370-7889

Telephone No.: (212) 370-1300

Email: sneuhauser@egsllp.com      

 

and

 

Foley & Lardner LLP

90 Park Avenue

New York, NY 10016-1314

Attention: Selig D. Sacks

Facsimile No.: (212) 687-2329

Telephone No.: (212) 338-3420

Email: ssacks@foley.com            

      If to an Investor, to: the address set forth below such Investor’s name on
Exhibit A hereto.

 

6.4     Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible that is valid and enforceable.

 



 15 

 

 

6.5     Counterparts. This Agreement may be executed in multiple counterparts
(including by facsimile or pdf or other electronic document transmission), each
of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.

 

6.6     Entire Agreement. This Agreement (including all agreements entered into
pursuant hereto or referenced herein and all certificates and instruments
delivered pursuant hereto and thereto) constitutes the entire agreement of the
parties with respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements, representations, understandings, negotiations and
discussions between the parties, whether oral or written, relating to the
subject matter hereof; provided, that, for the avoidance of doubt, the foregoing
shall not affect the rights and obligations of the parties under the Share
Exchange Agreement or any other Ancillary Document.

 

6.7     Interpretation. Titles and headings of sections of this Agreement are
for convenience only and shall not affect the construction of any provision of
this Agreement. In this Agreement, unless the context otherwise requires: (i)
any pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (ii) “including” (and with correlative
meaning “include”) means including without limiting the generality of any
description preceding or succeeding such term and shall be deemed in each case
to be followed by the words “without limitation”; (iii) the words “herein,”
“hereto,” and “hereby” and other words of similar import in this Agreement shall
be deemed in each case to refer to this Agreement as a whole and not to any
particular section or other subdivision of this Agreement; and (iv) the term
“or” means “and/or”. The parties have participated jointly in the negotiation
and drafting of this Agreement. Consequently, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement.

 

6.8     Amendments and Waivers. Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance, and either retroactively or prospectively) only with
the written consent of the Company, the DT Representative and Investors holding
a majority-in-interest of the Registrable Securities. No failure or delay by a
party in exercising any right hereunder shall operate as a waiver thereof. No
waivers of or exceptions to any term, condition, or provision of this Agreement,
in any one or more instances, shall be deemed to be or construed as a further or
continuing waiver of any such term, condition, or provision

 

6.9    Remedies Cumulative. In the event that the Company fails to observe or
perform any covenant or agreement to be observed or performed under this
Agreement, the Investors may proceed to protect and enforce its rights by suit
in equity or action at law, whether for specific performance of any term
contained in this Agreement or for an injunction against the breach of any such
term or in aid of the exercise of any power granted in this Agreement or to
enforce any other legal or equitable right, or to take any one or more of such
actions, without being required to post a bond. None of the rights, powers or
remedies conferred under this Agreement shall be mutually exclusive, and each
such right, power or remedy shall be cumulative and in addition to any other
right, power or remedy, whether conferred by this Agreement or now or hereafter
available at law, in equity, by statute or otherwise.

 



 16 

 

 

6.10   Arbitration. Any and all disputes, controversies and claims (other than
applications for a temporary restraining order, preliminary injunction,
permanent injunction or other equitable relief or application for enforcement of
a resolution under this Section 6.10) arising out of, related to, or in
connection with this Agreement or the transactions contemplated hereby (a
“Dispute”) shall be governed by this this Section 6.10. A party must, in the
first instance, provide written notice of any Disputes to the other parties
subject to such Dispute, which notice must provide a reasonably detailed
description of the matters subject to the Dispute. The parties involved in such
Dispute shall seek to resolve the Dispute on an amicable basis within ten (10)
Business Days of the notice of such Dispute being received by such other parties
subject to such Dispute (the “Resolution Period”); provided, that if any Dispute
would reasonably be expected to have become moot or otherwise irrelevant if not
decided within sixty (60) days after the occurrence of such Dispute, then there
shall be no Resolution Period with respect to such Dispute. Any Dispute that is
not resolved during the Resolution Period may immediately be referred to and
finally resolved by arbitration pursuant to the then-existing Expedited
Procedures of the Commercial Arbitration Rules of the American Arbitration
Association (the “AAA”). Any party involved in such Dispute may submit the
Dispute to the AAA to commence the proceedings after the Resolution Period. To
the extent that the then-existing Expedited Procedures of the Commercial
Arbitration Rules of the AAA and this Agreement are in conflict, the terms of
this Agreement shall control. The arbitration shall be conducted by one
arbitrator nominated by the AAA promptly (but in any event within five (5)
Business Days) after the submission of the Dispute to the AAA and reasonably
acceptable to each party subject to the Dispute, which arbitrator shall be a
commercial lawyer with substantial experience arbitrating disputes under
acquisition agreements and registration rights agreements. The arbitrator shall
accept his or her appointment and begin the arbitration process promptly (but in
any event within five (5) Business Days) after his or her nomination and
acceptance by the parties subject to the Dispute. The proceedings shall be
streamlined and efficient. The arbitrator shall decide the Dispute in accordance
with the substantive law of the state of New York. Time is of the essence. Each
party shall submit a proposal for resolution of the Dispute to the arbitrator
within twenty (20) days after confirmation of the appointment of the arbitrator.
The arbitrator shall have the power to order any party to do, or to refrain from
doing, anything consistent with this Agreement, the Share Exchange Agreement and
other Ancillary Documents and applicable law, including to perform its
contractual obligation(s); provided, that the arbitrator shall be limited to
ordering pursuant to the foregoing power (and, for the avoidance of doubt, shall
order) the relevant party (or parties, as applicable) to comply with only one or
the other of the proposals. The arbitrator’s award shall be in writing and shall
include a reasonable explanation of the arbitrator's reason(s) for selecting one
or the other proposal. The seat of arbitration shall be in New York County,
State of New York. The language of the arbitration shall be English.

 

6.11   Governing Law; Jurisdiction. This Agreement shall be governed by,
construed and enforced in accordance with the laws of the State of New York
without regard to the conflict of laws principles thereof. Subject to Section
6.10, all actions, claims or other legal proceedings arising out of or relating
to this Agreement (a “Proceeding”) shall be heard and determined exclusively in
any state or federal court located in New York, New York (or in any court in
which appeal from such courts may be taken) (the “Specified Courts”). Subject to
Section 6.10, each party hereto hereby (a) submits to the exclusive jurisdiction
of any Specified Court for the purpose of any Proceeding brought by any party
hereto and (b) irrevocably waives, and agrees not to assert by way of motion,
defense or otherwise, in any such Proceeding, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that the Proceeding is brought in
an inconvenient forum, that the venue of the Proceeding is improper, or that
this Agreement or the transactions contemplated hereby may not be enforced in or
by any Specified Court. Each party agrees that a final judgment in any
Proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Each party
irrevocably consents to the service of the summons and complaint and any other
process in any Proceeding, on behalf of itself, or its property, by personal
delivery of copies of such process to such party at the applicable address set
forth in Section 6.3. Nothing in this Section 6.11 shall affect the right of any
party to serve legal process in any other manner permitted by law.

 



 17 

 

 

6.12   WAIVER OF TRIAL BY JURY. EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT,
COUNTERCLAIM OR OTHER PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF, CONNECTED WITH OR RELATING TO THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREBY, OR THE ACTIONS OF THE INVESTORS IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

6.13  Termination of Share Exchange Agreement. This Agreement shall be binding
upon each party upon such party’s execution and delivery of this Agreement, but
this Agreement shall only become effective upon the Closing. In the event that
the Share Exchange Agreement is validly terminated in accordance with its terms
prior to the Closing, this Agreement shall automatically terminate and become
null and void and be of no further force or effect, and the parties shall have
no obligations hereunder.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 18 

 

 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.

 

  The Company:           DT ASIA INVESTMENTS LIMITED         By: /s/ Stephen N.
Cannon   Name: Stephen N. Cannon   Title: President and Chief Executive Officer
        The DT Representative:         DETIGER HOLDINGS LIMITED, in its capacity
under the Share Exchange Agreement as the DT Representative         By: /s/
Vincent Ng   Name: Vincent Ng   Title: Chief Executive Officer



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

[Signature Page to Registration Rights Agreement]

 



 

 

  

 





  Investors:         RUIHENG GLOBAL LIMITED,
a British Virgin Islands company       By: /s/ Qi Wen   Name: Qi Wen   Title:
Director



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]

 



 

 

 

 



YANGWEI GLOBAL LIMITED,
a British Virgin Islands company

        By: /s/ Li Jingping   Name: Li Jingping   Title: Director



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]

 



 

 

 

  FAVOUR PLUS GLOBAL LIMITED,
a British Virgin Islands company         By: /s/ Pan Chunju   Name: Pan Chunju  
Title: Director



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]

 



 

 

 

  QIXIANG GLOBAL LIMITED,
a British Virgin Islands company         By: /s/ Shi Feng   Name: Shi Feng  
Title: Director



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]

 



 

 

 

 



YIMAO ENTERPRISES LIMITED,
a British Virgin Islands company

        By: /s/ Yang Zhisan   Name: Yang Zhisan   Title: Director



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]

 



 

 

 

  JIYI GLOBAL INVESTMENTS LIMITED,
a British Virgin Islands company         By: /s/ Liang Zandong  



Name: Liang Zandong

  Title: Director



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]

 



 

 

 

 



CHANGMAN LIMITED,
a British Virgin Islands company

        By: /s/ Wang Qing   Name: Wang Qing   Title: Director



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]

 



 

 

 

 



ZHAN ZHAO LIMITED,
a British Virgin Islands company

        By: /s/ Jin Cheng   Name: Jin Cheng   Title: Director



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]

 



 

 

 

 





TAVISTOCK GLOBAL LIMITED,

a British Virgin Islands company

        By: /s/ Zhang Jianfeng   Name: Zhang Jianfeng   Title: Director



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]

 



 

 

 

 



ZHONG YUN HOLDINGS LIMITED,

a British Virgin Islands company

        By: /s/ Zheng Yongde   Name: Zheng Yongde   Title: Director



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]

 



 

 

 

  JIEGUAN LIMITED,  



a British Virgin Islands company

        By: /s/ Shi Xiaofang   Name: Shi Xiaofang   Title: Director



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]

 



 

 

 

 



MULTIDEAL LIMITED,
a British Virgin Islands company

        By: /s/ Chen Hong   Name: Chen Hong   Title: Director



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]

 



 

 

 

  XINGLIN LIMITED,  

a British Virgin Islands company

        By: /s/ Liu Yuanqing   Name: Liu Yuanqing  



Title: Director



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]

 



 

 

 

EXHIBIT A
INVESTORS

 

Name of Investor Address of Investor Ruiheng Global Limited   Yangwei Global
Limited   Favour Plus Global Limited   Qixiang Global Limited   Yimao
Enterprises Limited   Jiyi Global Investments Limited   Changman Limited   Zhan
Zhao Limited   Tavistock Global Limited   Zhong Yun Holdings Limited   Jieguan
Limited   Multideal Limited   Xinglin Limited  

 

 

 

 A-1



 

 

 

